DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shichino [US 2019/0312462].

Per claim 1.  Shichino discloses a power receiving apparatus (200) comprising:
a determination unit 201 that determines whether or not each of a power transmitting apparatus 100 and a cable 300 connected to the power receiving apparatus 200 meets a predetermined condition (e.g. WPT authentication compliant and USB authentication compliant) which relates to safety of power transmission (e.g. noncompliant of USB authentication or/and WPC authentication would cause heat during transferring power) [Figs. 2-3 and 6 and para. 38-42 and 47-48]; and
a display unit 202 that displays first information (e.g. slow charge in progress) indicating that the power transmitting apparatus 100 does not meet the predetermined condition in a case where the power transmitting apparatus does not meet the predetermined condition (e.g. WPT noncompliant) [Fig. 6 and para. 65], and displays second information (e.g. charge in progress)  indicating that the cable does not meet the predetermined condition in a case where the cable does not meet the predetermined condition (e.g. USB authentication noncompliant) [shown in column 600 at Fig. 6 and para. 60]. 

Per claim 2.  Shichino discloses wherein the determination unit:
determines whether or not each of the power transmitting apparatus 100 and the cable 300 is authentic based on a predetermined authentication standard (e.g. WPC standard version A) [para. 38] 
determines that the power transmitting apparatus TX 100 does not meet the predetermined condition in a case where the power transmitting apparatus not authentic (e.g. TX 100 WPT authentication [para. 61]; and
determines that the cable does not meet the predetermined condition in a case where the cable is not authentic (e.g. USB authentication) [para. 60].

Per claim 3. Shichino discloses wherein the determination unit: shown at [Fig. 6] the negotiation phase determines whether the compliance test is met depending on the compliant status of USB and WPT (e.g. TX 100 and cable 300) and the negotiation phase (e.g. compliant test) use to determine the power transmittable by the TX 100 to the RX 200 [para. 94-95]. Thus, it constituted the claimed of determines whether or not the power transmitting apparatus TX 100 has passed a compliance test (e.g. negotiation phase and calibration phase), in a case where the power transmitting apparatus is authentic (WPT authentication); 
determines whether or not the cable has passed the compliance test (e.g. in a case where the cable is authentic (USB authentication); 
determines that the power transmitting apparatus does not meet the predetermined condition (e.g. WPT authentication noncompliant 603) in a case where the power transmitting apparatus authentic but has not passed the compliance test; 
determines that the power transmitting apparatus meets the predetermined condition in a case where the power transmitting apparatus is authentic (605) and has passed the compliance test [para. 95] (e.g. power requested amount 15w is (ack) by TX 100); 
determines that the cable does not meet the predetermined condition in a case where the cable is authentic (600) but has not passed the compliance test (e.g. GP 15w not ACK); and 
determines that the cable meets the predetermined condition in a case where the cable is authentic (602) and has passed the compliance test (e.g. GP 15W is ACK by TX 100) [see Figs. 7-8B and para. 93-96] .

Per claim 4. Shichino discloses the compliance test of WPT authentication and USB authentication in claim 3 above, wherein the first information (e.g. slow charge or charge in process at e.g. 0, 2.5, 5 watts) is configured to distinguish between a case where the power transmitting apparatus WPT is authentic (indicated at 603) but has not passed the compliance test and a case where the power transmitting apparatus is not authentic (604), and 
the second information (e.g. slow charge or charge in process) is configured to distinguish between a case where the cable is authentic (600) but has not passed the compliance test and a case where the cable is not authentic (601) [see at Fig. 6].

Per claim 5. Shichino further discloses “a message representing that the charge power is limited because of the charger is displayed, the user can cancel the limitation of the charge power by exchanging the charger. In addition, display to propose a measure to cancel the limitation to the user may be performed. For example, the control unit 201 may control the display unit 202 so as to display “for quick charge, please exchange the USB cable of the charger”, “for quick charge, please exchange the charger (TX 100)”, or the like. In addition, the control unit 201 may display the USB authentication result and the WPT authentication result on the display unit 202. For example, “authentication for the USB cable connected to the charger (TX 100) has failed”, “authentication for the charger (TX 100) has failed”, or the like may be displayed.” [para. 66] that constitutes the first information includes information prompting the power transmitting apparatus to be replaced, and the second information includes information prompting the cable to be replaced.

Per claim 10. Shichino further teaches “Note that if authentication based on the received RESPONSE fails, the RX 200 transmits a RESULT (fail) representing that the authentication fails to the TX 100. In this case, the TX 100 decides the value of the GP in the negotiation phase based on the settings as shown in FIG. 6. In addition, upon receiving the RESULT (fail), the TX 100 may stop the power transmission unit 103 to inhibit power transmission.” [para. 108]. That constitutes of  a power receiving unit that receives power supplied from the power transmitting apparatus via the cable, wherein the power receiving unit stops receiving the power supplied from the power transmitting apparatus via the cable, in a case where the power transmitting apparatus does not meet the predetermined condition.

Per claim 12.  The method steps limitations are similar to those in the apparatus of claim 1 above, that the rejection would be in the same manner. 

Per claim 13.  A non-transitory storage medium which stores a program for causing a computer to execute a method limitations are similar to those in the apparatus of claim 1 above, that the rejection would be in the same manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichino.


Per claim 11.  Shichino teaches display first and second information above, except for not explicitly mention of a display a third information indicating that the power transmitting apparatus meets the predetermined condition in a case where the power transmitting  apparatus meets the predetermined condition, and displays fourth information indicating that the cable meets the predetermined condition in a case where the cable meets the predetermined condition. However, Shichino teaches “The control unit 201 can control the display unit 202 so as to, for example, display “quick charge in progress” in a case in which all the USB authentication and the WPT authentication succeed and display “slow charge in progress” or “charge in progress” in a case in which one of the USB authentication and the WPT authentication fails. The control unit 201 may control the display unit 202 so as to perform another display capable of discriminating between the display in the case in which the USB authentication and the WPT authentication succeed and the display in a case in which at least one of the USB authentication and the WPT authentication fails. This allows the user of the TX 100 or the RX 200 to know how the results of USB authentication and WPT authentication are reflected on the charge power (charge speed), and also makes it possible to improve the convenience.” [para. 65].  The display is configured to display variety of messages.  Thus, it would have been obvious to  one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate message  including a third message and a fourth message can be displayed, for the advantage of provide better understanding of the status of power transmitting apparatus. 
 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter “the information prompting the power transmitting apparatus to be replaced is configured to indicate a power transmitting power transmitting apparatus candidate, and the information prompting the cable to be replaced is configured to indicate a cable candidate.” because the prior art only teaches the replacement message, not specifically display the type, model or manufacture of power transmitting apparatus and cable. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/            Examiner, Art Unit 2685                                         

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685